I dissent on the ground that the system of transportation between New York and Canada adopted by appellant brings it under the provisions of the Federal Employers' Liability Act which contains no pertinent exceptions applicable to street railways *Page 63 
engaged in interstate or foreign commerce. (Spokane  I.E.R.R.Co. v. Campbell, 241 U.S. 497, 507.)
HISCOCK, Ch. J., CRANE and LEHMAN, JJ., concur with ANDREWS, J.; POUND, J., dissents in memorandum, in which CARDOZO, J., concurs; McLAUGHLIN, J., absent.
Order reversed, etc.